DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Response to Election/Restriction filed on 7 July 2021.
Claims 1 – 10 and 12 – 14 are pending.  Claim 11 is withdrawn due to a restriction requirement.

Election/Restrictions
Applicant's election with traverse of claims 1 – 10 and 12 – 14 in the reply filed on 7 July 2021 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
The traversal is on the grounds that the search and examination of the entire application could be made without serious burden.  However, this argument is not found persuasive for the following reasons:
Applicant does not dispute that Species I, II, and III are distinct inventions.  That is, Applicant does not dispute Species, I, II, and III are mutually exclusive, are not obvious variants, and are each of a materially different design, as reasoned in the Office action 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the drawings include the following reference character(s) not mentioned in the description:
Reference character 54 in figure 12.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 8 – 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 4, lines 1 – 2, the limitation, “in the vicinity of the at least one elastic member”, is indefinite because the phrase, “in the vicinity”, in the limitation is a relative phrase.  For example, the phrase, “in the vicinity”, could mean within an inch, two 

Regarding claim 8, lines 1 – 2, the limitation, “the first detection part is configured to 25also serve as the second detection part”, is indefinite because “a first detection part”, as claimed in claim 1, line 8, and “a second detection part”, as claimed in claim 7, line 2, are two distinct and separate structures wherein the limitation is ambiguous how two distinct and separate structures are now one structure.  Please note, it is reasonable to have a single structure possess and preform multiple functions simultaneously. For example, a single structure can possess a first detection function and a second detection function wherein the first detection function and the second detection function can be performed simultaneously.  However, it is not reasonable for a single structure be two structures simultaneously.   For the purpose of compact prosecution, the limitation, “the first detection part is configured to 25also serve as the second detection part”, is interpreted as a single structure having the function of the first detection part and the function of the second detection part.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1 – 9 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. (US 2016/0279782 A1), hereinafter Ullrich, in view of Abbey (GB 714, 300).
[AltContent: connector][AltContent: textbox (B)]

[AltContent: arrow][AltContent: textbox (F)]
Regarding claim 1, Ullrich discloses an impact tool, comprising: 
a motor (26, fig. 1); 
a driving mechanism (24, fig. 1) configured to linearly drive a tool accessory (30, fig. 1) along a driving axis (A, annotated fig. 1) by power of the motor (24), the driving axis (A) extending in a front-rear direction of the impact tool (fig. 1A); 
a body housing (12, fig. 1) that houses the motor (26) and the driving mechanism (24); 
a battery-mounting part (portion of 10 that allows mounting of battery 16, fig. 1) configured to removably receive a battery (16, fig. 1), the battery (16) being a power source of the motor (26); and
 (14, fig. 1).

Ullrich does not expressly disclose a first detection part configured to detect a rearward push of the tool accessory relative to the body housing; and a control part configured to control driving of the motor, wherein: the control part is configured to start driving of the motor in response to detection of the rearward push of the tool accessory by the first detection part.
However, Abbey teaches a first detection part (20, 31, 32, 33, 34, fig. 2) configured to detect a rearward push of the tool accessory (13, fig. 1) relative to the body housing (14, fig. 2); and a control part (20, fig. 2) configured to control driving of the motor (10, fig. 1), wherein: the control part (20) is configured to start driving of the motor (10) in response to detection of the rearward push of the tool accessory (13, fig. 1) by the first detection part (20, 31, 32, 33, 34) (pg. 2, ll. 66 – 79).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Ullrich, with a first detection part configured to detect a rearward push of the tool accessory relative to the body housing; and a control part configured to control driving of the motor, wherein: the control part is configured to start driving of the motor in response to detection of the rearward push of the tool accessory by the first detection part, as taught by Abbey, with the motivation to simplify the operation of the impact tool such that it is not necessary for the operator to look for and depress a special button each time he changes work stations (pg. 2, ll. 111 – 116).

Regarding claim 2, Ullrich, as modified by Abbey, discloses the invention as recited in claim 1.
Ullrich, as modified by Abbey, further discloses an elastically-connected part (Abbey – B, 16, annotated figs. 1, 2) connected to the body housing (Abbey – 14, fig. 2) via at least one elastic member (Abbey – 23, fig. 2) so as to be movable relative to the body housing (Abbey – 14), the elastically-connected part (Abbey – B, 16) including a grip part (Abbey – 16, fig. 2) to be held by a user, wherein: the first detection part (Abbey – 20, 31, 32, 33, 34, fig. 2) is configured to detect, as the rearward push of the tool accessory (Abbey – 13, fig. 1), a forward movement of the elastically-connected part (Abbey – B, 16) relative to the body housing (Abbey – 14) (Abbey – pg. 2, ll. 66 – 79).

Regarding claim 3, Ullrich, as modified by Abbey, discloses the invention as recited in claim 2.
Ullrich, as modified by Abbey, further discloses the first detection part (Abbey – 20, 31, 32, 33, 34, fig. 2) is disposed in the elastically-connected part (Abbey – B, 16, annotated figs. 1, 2).

Regarding claim 4, Ullrich, as modified by Abbey, discloses the invention as recited in claim 2.
Ullrich, as modified by Abbey, further discloses the first detection part (Abbey – 20, 31, 32, 33, 34, fig. 2) is disposed in the vicinity of the at least one elastic member (Abbey – 23, fig. 2).

Regarding claim 5, Ullrich, as modified by Abbey, discloses the invention as recited in claim 2.
Ullrich, as modified by Abbey, further discloses at least one guide part (Abbey – 22, fig. 2) configured to guide the body housing (Abbey – 14, fig. 2) and the elastically-connected part (Abbey – B, 16, fig. 2) to move at least in the front-rear direction relative to each other (Abbey – annotated fig. 2).

Regarding claim 6, Ullrich, as modified by Abbey, discloses the invention as recited in claim 2.
Ullrich, as modified by Abbey, further discloses the grip part (Ullrich – 18, fig. 1; Abbey – 16, fig. 1) extends in an up-down direction (Ullrich – B, annotated fig. 1; Abbey – B’, annotated figs. 1, 2) orthogonal to the driving axis (Ullrich – A, annotated fig. 1; Abbey – A’, annotated figs. 1, 2), the elastically-connected part (Abbey – B, 16, annotated fig. 2) includes an upper part (Abbey – D, annotated fig. 2) extending forward from an upper end portion of the grip part (Abbey – 16, fig. 2) and a lower part (Abbey – E, annotated fig. 2) extending forward from a lower end portion of the grip part (Abbey 16), at least one of the upper part (Abbey – D) and the lower part (Abbey – E) is connected to the body housing (Abbey – 14, fig. 2) via the at least one elastic member (Abbey – 23 fig. 2) (Fig. 2 of Abbey shows the upper part D of handle 16 connected to frame 14 via spring 23), and the first detection part (Abbey – 20, 31, 32, 33, 34, fig. 2) is disposed in the upper part (Abbey – D) and the lower part (Abbey – E) (Fig. 2 of Abbey shows apparatus 20, 31, 32, 33, 34 disposed in the upper part D of handle 16).

Regarding claim 7 Ullrich, as modified by Abbey, discloses the invention as recited in claim 2.
Ullrich further discloses a second detection part (34, 36, fig. 1) configured to detect a movement of the elastically-connected part relative to the body housing on a plane orthogonal to the driving axis (A, annotated fig. 1) ([0024] and [0025], ll. 1 – 14 describes sensor 34, 36 configured to detect a reaction torque that acts upon housing 12 when application tool 30 jams in a workpiece wherein a reaction torque is a movement of the impact tool on a plane orthogonal to the driving axis of application tool 30.  The Examiner deems the reaction torque, or the movement of the impact tool on a plane orthogonal to the driving axis of application tool 30, acts upon the entire impart tool to include the elastically-connected part, as described in Abbey, and sensor 34, 36 detects this reaction torque, or movement of the impact tool on a plane orthogonal to the driving axis of application tool 30), wherein: the driving mechanism (24, fig. 1) is further configured to rotate the tool accessory (30, fig. 1) along the driving axis (A, annotated fig. 1) by the power of the motor (24), the control part (14, fig. 1) is configured to stop driving of the motor (26, fig. 1) in a case where an amount of the relative movement on the plane detected by the second detection part (34, 36) exceeds a specified amount ([0025], ll. 14 – 19).

Regarding claim 8, Ullrich, as modified by Abbey, discloses the invention as recited in claim 7.
(Abbey – 20, 31, 32, 33, 34, fig. 2) is configured to also serve as the second detection part (Ullrich – 34, 36) (Please note, as discussed in paragraph 15 of this Office action, the Examiner interprets the limitation to mean a single structure having the function of the first detection part and the function of the second detection part.  [0020], ll. 1 – 14 of Ullrich suggests sensor 34, 36 can placed in other locations within or on power tool 11 wherein one having ordinary skill in the art would recognize in the same way sensor 34, 36 is disposed in a casing 14 in Ullrich, sensor 34, 36 of Ullrich can be disposed within casing 20 of Abbey since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Thus, the single structure, in this case the housing of micro-switch 20 of Abbey, having the additional structures as contained in sensor 14 of Ullrich, would have the function of the first detection part and the function of the second detection part).

Regarding claim 9, Ullrich, as modified by Abbey, discloses the invention as recited in claim 8.
Ullrich, as modified by Abbey, further discloses the grip part (Ullrich – 18, fig. 1; Abbey – 16, fig. 1) extends in an up-down direction (Ullrich – B, annotated fig. 1; Abbey – B’, annotated figs. 1, 2) orthogonal to the driving axis (Ullrich – A, annotated fig. 1; Abbey – A’, annotated figs. 1, 2), the elastically-connected part (Abbey – B, 16, annotated fig. 2) includes an upper part (Abbey – D, annotated fig. 2) extending forward from an upper end portion of the grip part (Abbey – 16, fig. 2) and a lower part (Abbey – E, annotated fig. 2) extending forward from a lower end portion of the grip part (Abbey 16), the upper part (Abbey – D) is movably is connected to the body housing (Abbey – 14, fig. 2) via the at least one elastic member (Abbey – 23, fig. 2), the lower part (Abbey – E) is connected to the body housing (Abbey – 14) so as to be rotatable around a rotation axis (Abbey – axis of hinge pin 15, fig. 2) relative to the body housing (Abbey – 14), the rotation axis (Abbey – axis of hinge pin 15) extending in a left-right direction orthogonal to both the front-rear direction and the up-down direction, and the first detection part (20, 31, 32, 33, 34, fig. 2) is disposed in the upper part (Abbey – D) (Fig. 2 of Abbey shows apparatus 20, 31, 32, 33, 34 disposed in the upper part D of handle 16).

Regarding claim 13, Ullrich, as modified by Abbey, discloses the invention as recited in claim 1.
Ullrich, as modified by Abbey, further discloses a main switch (Abbey – 18, fig. 2) configured to be switched between an ON state and an OFF state according to a user's external operation, wherein: the control part (Abbey – 20, fig. 2) is configured to start driving of the motor (Abbey – 10, fig. 2) in response to detection of the rearward push of the tool accessory (Abbey – 13, fig. 2) by the first detection part (20, 31, 32, 33, 34, fig. 2) only when the main switch (Abbey) is in the ON state (Abbey – pg. 2, ll. 66 – 79).

Regarding claim 14, Ullrich, as modified by Abbey, discloses the invention as recited in claim 13.
(F, annotated fig. 2) configured to indicate information that the main switch (18, fig. 2) is in the ON state (toggle F of switch 18 indicates when positioned in one direction, the switch is in the ON state and, when positioned in the opposite direction, the switch is in the OFF state).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. (US 2016/0279782 A1), hereinafter Ullrich, in view of Abbey (GB 714, 300), in further view to Thome et al. (US 5,996,707), hereinafter Thome.

Regarding claim 10, Ullrich, as modified by Abbey, discloses the invention as recited in claim 7.
Ullrich, as modified by Abbey, does not expressly disclose the control part is configured to maintain the motor in a non-driven state until a specified reset operation is performed by a user after the control part once stops driving of the motor according to a detection result of the second detection part.
However, Thome teaches the control part (30, fig. 1) is configured to maintain the motor (11, fig. 1) in a non-driven state until a specified reset operation (the operation of restoring device 60, fig. 4 as described in col. 3, ll. 43 – 62) is performed by a user after the control part once stops driving of the motor according to a detection result of the second detection part (46, fig. 1) (Col. 2, l. 57 – col. 3, l. 3 describes sensor 46 detecting an uncontrolled blockage in the drilling implement and locking intermediate shaft 20 via locking member 31 turning off drive motor 11.  Col. 3, ll. 43 – 62 describes the operator actuating actuation button 62 to unlock intermediate shaft 20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Ullrich, as modified by Abbey, with the control part is configured to maintain the motor in a non-driven state until a specified reset operation is performed by a user after the control part once stops driving of the motor according to a detection result of the second detection part, as taught by Thome, with the motivation to have an almost delay-free blocking release the motor is stopped in an uncontrolled blockage of the impact tool (col. 1, ll. 41 – 44).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ullrich et al. (US 2016/0279782 A1), hereinafter Ullrich, in view of Abbey (GB 714, 300), in further view to Okubo et al. (US 2013/0186661 A1), hereinafter Okubo.

Regarding claim 12, Ullrich, as modified by Abbey, discloses the invention as recited in claim 7.
Ullrich, as modified by Abbey, does not expressly disclose the control part is configured to stop driving of the motor when a specified time elapses after the first detection part detects a release of the rearward push of the tool accessory.
	Okubo teaches the control part (110, fig. 3) is configured to stop driving of the motor (12, fig. 1) when a specified time elapses after the first detection part (113, fig. 3) detects a release of the rearward push of the tool accessory (2A, fig. 1) (Fig 4 and [0054] – [0055] shows and describes in step S7 when no load is applied to motor which corresponds to the release of the rearward push of end bit 8 resulting in a no load condition applied to end bit 2, step S8 allows a predetermined time period to elapse before step 9 stops the motor).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Ullrich, as modified by Abbey, with the control part is configured to maintain the motor in a non-driven state until a specified reset operation is performed by a user after the control part once stops driving of the motor according to a detection result of the second detection part, as taught by Okubo, with the motivation prevent the continuation of the rotation of the motor if the rotation of the motor is unintentionally started thus preventing any damage to the power tool or to a working site ambient to the power tool ([0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        28 September 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731